DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with the attorney of record, David L. Narciso on February 14, 2022.  
 
	The claims have been amended as follow:  
The independent claims 1, 8, and 12 are amended as follow.  
Claim 1. 	A pulp washer having a horizontally disposed endless wire with drive rolls for moving said wire in an upstream to downstream direction, a headbox for feeding a pulp suspension containing dissolved solids to an upstream location on said wire, a suction box having a receptacle underlying said wire, said receptacle having a sump for holding pulping liquor received into said suction box during operation and a sump drain, wherein during operation said pulping liquor has  a pulping liquor level within the receptacle, said pulp washer further having liquid showerheads positioned over said wire for directing in operation a liquid shower over said wire and said pulp to wash dissolved solids from said pulp whereby in operation at least some of said liquid with dissolved solids will drain into said suction box receptacle as said pulping liquor, said pulp washer further comprising:
a gas/liquid separator positioned proximate said suction box and having a gas/liquid inlet
a housing having a wall extending around a generally longitudinally extending substantially vertical centerline with a lower end and an upper end disposed at opposing ends of said housing, said upper end adapted to provide said gas outlet;
a separation chamber intermediate said lower end and said upper end, said separation chamber having a chamber inlet in flow communication through a flow director with said gas/liquid inlet and having a chamber outlet in flow communication with said gas outlet, said separation chamber further having a chamber wall substantially aligned with said housing centerline, said flow director adapted to provide a flow through said chamber inlet in a flow-wise direction not aligned with said housing centerline; and
a separated liquid drain having a drain tube extending from said housing directly to a drain tube end outside said suction box such that separated liquid does not re-enter the pulping liquor within the receptacle sump;
wherein in operation said gas vacuum source draws a mixture of gas and liquid particles from said suction box through said separation chamber inlet in said flow-wise direction not aligned with said housing centerline such that entrained particles have a velocity and a momentum causing impingement on said chamber wall whereby the particles coalesce into droplets that travel downward by the force of gravity towards the separated liquid drain.

Claim 8.  	A method for separating liquids existing in a gas stream in a counter-current pulp washer of the type having a suction box comprising a receptacle with a reservoir of a pulping liquor 
providing a gas/liquid separator proximate to said suction box receptacle, said gas/liquid separator having a housing disposed above said liquid level, said housing having a wall extending around a generally longitudinally extending substantially vertical centerline with a lower end and an upper end disposed at opposing ends of said housing; said upper end adapted to provide a gas outlet in flow communication with a gas vacuum source; a separation chamber having a chamber inlet in flow communication with a gas/liquid inlet to said gas/liquid separator from said suction box receptacle and a chamber outlet in flow communication with said gas outlet, said separation chamber further having a chamber wall substantially aligned with said centerline and a flow director providing flow entering said separation chamber in a direction not parallel to said vertical centerline; a separated liquid drain having a drain tube extending from said housing directly to a drain tube end outside said suction box; 
drawing a suction from said gas vacuum source to draw a mixture of gas and liquid particles from said suction box through said separation chamber inlet in a flow-wise direction not aligned with said centerline such that entrained particles have a velocity and a momentum causing impingement on said chamber wall where the particles coalesce into droplets of separated liquid that travel downward by the force of gravity towards said separated liquid drain; and
draining separated liquid through said drain tube outside said receptacle such that separated liquid does not re-enter the pulping liquor within the receptacle sump and such that a gas vacuum within said housing is insufficient to draw separated liquid upward above said separated liquid drain.

Claim 12.          A pulp washer having a horizontally disposed endless wire with drive rolls for moving said wire in an upstream to downstream direction, a headbox for feeding a pulp suspension containing dissolved solids to an upstream location on said wire, a suction box having a receptacle underlying said 
a gas/liquid separator positioned proximate said suction box and having a gas/liquid inlet located in flow communication with said suction box above said pulping liquor level and a gas outlet in flow communication with a gas vacuum source such that in operation said gas vacuum source pulls gas through said gas/liquid separator from said suction box providing a suction under said wire to augment flow of liquid through said wire to said suction box receptacle with gas from above said wire at a higher pressure than gas below said wire; said gas/liquid separator further comprising:
a housing having a wall extending around a generally longitudinally extending substantially vertical centerline with a lower end and an upper end disposed at opposing ends of said housing, said lower end having a separated liquid drain with a drain tube extending from said housing directly to a drain tube end outside said suction box such that separated liquid does not re-enter the pulping liquor within the receptacle sump and said upper end adapted to provide said gas outlet; and
a separation chamber intermediate said lower end and said upper end having a chamber wall substantially aligned with said housing centerline and internal to said housing wall, a chamber inlet formed in said housing wall with a flow passage having a centerline oriented substantially transverse to and offset from said vertical centerline, said flow passage extending outward from said chamber inlet to said gas/liquid inlet.


Allowable Subject Matter
Claims 1-12 and 14-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:   A pulp washer, a headbox for feeding a pulp suspension containing dissolved solids to an upstream location on said wire, a suction box having a receptacle underlying said wire, said receptacle having a sump for holding pulping liquor received into said suction box during operation and a sump drain, said pulp washer further having liquid showerheads positioned over said wire for directing in operation a liquid shower over said wire, said pulp washer further comprising a gas/liquid separator, said gas/liquid separator further comprising a housing having a wall extending around a generally longitudinally extending substantially vertical centerline with a lower end and an upper end disposed at opposing ends of said housing, a separation chamber intermediate said lower end and said upper end, said separation chamber having a chamber inlet in flow communication through a flow director with said gas/liquid inlet and having a chamber outlet in flow communication with said gas outlet; and a separated liquid drain having a drain tube extending from said housing directly to a drain tube end outside said suction box such that separated liquid does not re-enter the pulping liquor within the receptacle sump.

Claims 2-7 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well.

Claim 8 is allowed, because the prior art does not disclose or suggest:  A method for separating liquids existing in a gas stream in a counter-current pulp washer of the type having a suction box comprising a receptacle with a reservoir of a pulping liquor disposed therein that is used to supply upstream showerheads for displacement washing pulp, The method comprising providing a gas/liquid separator proximate to said suction box receptacle, said gas/liquid separator having a housing disposed above said directly to a drain tube end outside said suction box; and
draining separated liquid through said drain tube outside said receptacle such that separated liquid does not re-enter the pulping liquor within the receptacle sump and such that a gas vacuum within said housing is insufficient to draw separated liquid upward above said separated liquid drain.

Claims 9-11 are dependent directly/indirectly on claim 8 and therefore, they are allowed as well.
 
Claim 12.          A pulp washer having a horizontally disposed endless wire with drive rolls for moving said wire in an upstream to downstream direction, a headbox for feeding a pulp suspension containing dissolved solids to an upstream location on said wire, a suction box having a receptacle underlying said wire, said pulp washer further comprising a gas/liquid separator positioned proximate said suction box and having a gas/liquid inlet located in flow communication with said suction box above said pulping liquor level and a gas outlet in flow communication with a gas vacuum source; said gas/liquid separator further comprising a housing having a wall extending around a generally longitudinally extending substantially vertical centerline with a lower end and an upper end disposed at opposing ends of said housing, said lower end having a separated liquid drain with a drain tube extending from said housing directly to a drain tube end outside said suction box such that separated liquid does not re-enter the pulping liquor within the receptacle sump and said upper end adapted to provide said gas outlet.

Claims 14-18 are dependent directly on claim 12 and therefore, they are allowed as well.



Response to Arguments
Applicant's arguments in the appeal brief filed on December 20, 2021 have been considered.
In view of the arguments and amendment to the claims, Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 as being unpatentable over various combination of Parks (USP 6630014) in view of Matsubara et al. (US2001/0005986 A1), in view of Schexnaider (US20160032720A1), in view of Nickens et al. (US 6139806), and further in view of Sarshar, et al. (US2010/0200521A1).  All remaining claimed features have been clearly defined and have support in the specification.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748